First, I have the honour to convey words of greeting 
and wishes of peace and prosperity to the Member 
States and their people on behalf of the President of 
Turkmenistan, Gurbanguly Berdimuhamedow. I should 
like to congratulate Mr. Sam Kutesa on his election 
to the post of President of the General Assembly at 
its sixty-ninth session and wish him success in his 
forthcoming responsibilities. I should also like to 
express my appreciation to Mr. John Ashe, President 
at the sixty-eighth session, for his skillful and effective 
work in this post.

The current session of the General Assembly 
is taking place against the background of difficult 
processes that we see in various regions of the world. 
Assessment of these processes and their causal 
relationships may differ, but it is apparent that in view 
of prevailing conditions the world community needs to 
apply balanced, sober and a highly responsible approach 
to emerging and potential challenges and threats.

The peaceful resolution of these conflicts must be 
achieved by diplomatic approaches. It is an objective 
and imperative requirement of our times. Experience 
once again vividly demonstrates that there is no military 
solution to the international and internal conflicts in 
today’s world. It is our firm conviction that the role of 
the United Nations is acquiring decisive importance. 
The United Nations must play the leading role in 
reconciling contradictions, preserving global stability, 
and strengthening peoples’ faith in international 
institutions and legal frameworks.

The Security Council is called on to assume a 
special responsibility. Its functions and authority 
under the United Nations Charter cannot be questioned 
or used to satisfy some individual or group interest. 
The Security Council is and must remain the only 
universal legitimate body for maintaining global peace 
and stability and safeguardingthe political and moral 
foundations of the modern global architecture.

Turkmenistan has unceasingly and consistently 
advocated the expansion and maximum use of the 
United Nations peacekeeping potential. Today, the 
need for this is especially relevant. Therefore, our 
country proposes to actively begin the development 
of common approaches with a view to reducing and, 
in future, completely eliminating all potential risks of 
confrontation.

As the Assembly will recall, the President of 
Turkmenistan stated at the sixty-sixth session that it 
was necessary to adopt a United Nations declaration 
on the priority use of political and diplomatic means 
to solve international problems and their further 
consideration at the General Assembly. We are ready 
to engage in meaningful and constructive discussions 
with all interested parties on this issue.

The logic of the development of global processes in 
the sphere of security dictates the need for fundamental 
strengthening of regional cooperation mechanisms. 
For Central Asia, such cooperation should ensure 
favourable conditions for preserving and maintaining 
lasting peace and stability and for successful responses 
to terrorist threats, extremism, organized crime and 
drug trafficking.

In this connection, we consider it relevant to create 
a standing mechanism of political consultations to 
coordinate steps aimed at maintaining security in this 
area, as well as preventing and neutralizing conflict 
situations and combating new threats. We propose that 
serious consideration be given to the idea of convening 
a forum on security and cooperation in Central Asia 

under the auspices of the United Nations as a starting 
platform for further work in this area.

We stand ready to host such a forum in 2015 in 
Turkmenistan’s capital, Ashgabat. As the host country 
of the United Nations Regional Centre for Preventive 
Diplomacy for Central Asia, Turkmenistan advocates 
multilateral support for its work, which has proven to 
be highly effective. It is not by chance that in August 
2012 the United Nations Security Council emphasized 
the great importance of preventive diplomacy and 
early settlement of disputes and in this connection 
supported the efforts of the United Nations Regional 
Centre for Preventive Diplomacy for Central Asia. We 
are convinced that in the context of current and future 
developments of political, economic, environmental 
and humanitarian processes in the Central Asian region 
and neighbouring areas, the mandate of the Centre will 
be especially relevant and necessary. We therefore call 
for more active involvement of that Centre in various 
aspects of regional problems with the support of 
Member States.

Turkmenistan also believes that it is essential to 
establish a more focused and substantive interaction 
between the Regional Centre and international 
organizations, including the Organization for Security 
and Cooperation in Europe, the European Union, the 
Shanghai Cooperation Organization, the Commonwealth 
of Independent States, and other bodies, with a view 
to elaborating common approaches to such current 
issues as transnational threats, terrorism, illegal drug 
trafficking, environmental challenges, management of 
transboundary water and energy resources, and regional 
security in the context of the situation in Afghanistan.

In speaking of this, I wish to underline that the 
settlement of the situation in Afghanistan is a key 
factor in achieving regional peace and stability. It is 
essential to support the positive processes that are 
taking place in this country and to provide the Afghan 
people with real assistance in achieving reconciliation 
and accord. That can be achieved only through peaceful 
negotiation. There are no other options here.

As a neutral country and Afghanistan’s immediate 
neighbour, Turkmenistan offered its political space for 
the organization of a broad-based inter-Afghan national 
dialogue under the auspices and active involvement of 
the United Nations. We already have joint experience 
in conducting negotiations in such a format. We believe 
that it could be used today as well. Such dialogue, 
in addition to purely political aspects, implies the 
discussion of a full set of measures aimed at providing 
specific economic support to Afghanistan and the 
involvement of that country in regional integration 
processes and future infrastructure projects.

For many years Turkmenistan has provided 
assistance to its neighbour in building social facilities 
and initiated the implementation of major transport 
and energy projects with Afghanistan’s participation. 
In particular, I note the project envisaging construction 
of the Turkmenistan/Pakistan/India gas pipeline, 
preparations for which are nearing the final stages. 
Another major project, which was launched in May 
last year, involves the construction of a Turkmenistan/
Afghanistan/Tajikstan railway. We consider these 
projects to be key in rebuilding the economy and 
social spheres of Afghanistan, and enabling it to make 
thetransition to a peaceful and creative existence.

For a number of years our country has consistently 
supplied electric power to Afghanistan on highly 
favourable terms. In the near future, thanks to the 
commissioning of new power-generating capacities 
in Turkmenistan, we are prepared to increase the 
volume of power supplied to Afghanistan many-fold. 
As in the past, we provide purpose-oriented training 
of specialists for the Afghan economy, health care 
and social spheres. We will continue to provide all-
encompassing help to the fraternal Afghan people. It is 
our principled position.

Turkmenistan believes that the irreversible nature 
of the disarmament process is the most important 
prerequisite for the peaceful and creative development 
of the region and the establishment of a climate of trust, 
openness and cooperation in Central Asia. Our country 
proceeds from the assumption that the inert model of the 
past century, which was based on the constant build-up 
of armaments, has become irrelevant in today’s world. 
Furthermore, it considerably hampers and sometimes 
directly undermines efforts by States towards social 
and economic development, the enhancement of 
people’s standards of living, and the development of 
successful economic cooperation. It is our conviction 
that the fewer weapons there are in the world, the more 
stable and peaceful its development will be, and the 
more trust and understanding among countries and 
peoples will deepen.

We call for consistent strengthening of international 
and regional cooperation in reducing the arsenals 
of weapons of mass destruction and the effective 
implementation of the non-proliferation regime. As a 


party to the basic disarmament treaties and conventions 
of the United Nations, Turkmenistan intends to continue 
to provide support to all the relevant processes.In this 
connection, while emphasizing the landmark nature of 
the first session of the Preparatory Committee for the 
2015 Review Conference of the Parties to the Treaty 
on the Non-Proliferation of Nuclear Weapons that was 
held in Vienna in 2012, Turkmenistan believes that it 
is key to continue the current dialogue on measures 
aimed at expanding the international legal framework 
of non-proliferation.

This dialogue becomes especially relevant in view 
of the practical steps that are being taken in order to 
implement the Treaty on a Nuclear-Weapon-Free Zone 
in Central Asia. Our country stands ready to engage in 
constructive disarmament cooperation with the Office 
of the Deputy Secretary-General and to participate in 
the implementation of a number of initiatives in this 
regard. One of the practical steps in the implementation 
of measures for disarmament could be the improvement 
of existing United Nations structures. In this 
context, we believe that it will be useful to consider 
the establishment of a United Nations subregional 
disarmament centre in Central Asia.

Turkmenistan looks forward to the logical 
continuation at this session of the broad-based dialogue 
on energy security as one of the fundamental elements 
of the United Nations sustainable development strategy 
initiated by the President of Turkmenistan. As is well 
known, in May 2013 the General Assembly unanimously 
adopted resolution 67/263 entitled “Reliable and stable 
transit of energy and its role in ensuring sustainable 
development and international cooperation”. The 
resolution was sponsored by 71 Member States. The 
adoption of the resolution was yet another major and 
consecutive step in advancing international cooperation 
in the sphere of energy. We believe that adherence to 
the letter and spirit of that document should acquire a 
substantive and purpose-oriented nature.

In this connection, we call on Member States and 
the Secretariat to actively undertake consultations on 
the practical implementation of the provisions of this 
resolution. In particular, we note the institutionalization 
of the work of the international group of experts on 
energy cooperation and nominating representatives 
of Member States to that group. In December, the 
first international meeting of experts will take place 
in Turkmenistan. It is designed to launch systematic 
work on the establishment of a new legal framework of 
cooperation in sustainable energy. We invite Member 
States and all interested parties to take part in it.

The outcome document of the United Nations 
Conference on Sustainable Development in Rio de 
Janeiro, entitled “The future we want” (resolution 
66/288, annex), emphasizes the central role of transport 
and mobility in sustainable development. We fully 
share that approach. Moreover, Turkmenistan is 
convinced that it is high time to undertake systematic 
global cooperation and strategic planning in transport 
as a separate, long-term area of United Nations activity.

In early September, Turkmenistan’s capital hosted 
a high-level international conference dedicated to 
the role of transport and transit corridors in ensuring 
international cooperation, stability and sustainable 
development. The Ashgabat Declaration adopted at 
the end of the Conference reflects the need to develop 
new modern criteria for cooperation in this sphere 
that are oriented towards diversification, security, 
accessibility, environmental safety of the transportation 
infrastructure, and its maximum correspondence to the 
realities of current global development, taking into 
account the needs of developing countries, including 
landlocked States. As the President of Turkmenistan 
emphasized in his address to the participants at that 
conference, the global transport strategy of the twenty-
first century is a strategy for integration, combining 
geographical and infrastructural opportunities with 
the technical and technological potentials of States and 
regions.

The very fact of the convening of that conference 
was a momentous event, signalling a comprehensive 
approach to the development of transport and transit 
corridors based on constructive and real partnerships. 
Our country has submitted the Ashgabat Declaration 
to the Secretariat for its distribution among Member 
States as an official document. We hope that it will be 
studied with interest and that there will be further use of 
this Declaration in international agreements, including 
those of the sixty-ninth session of the Assembly.

With a view to the accelerated development of 
international transport infrastructure, Turkmenistan 
advocates closer cooperation and partnerships with 
specialized bodies of the United Nations, first and 
foremost the Economic Commission for Europe and 
the Economic and Social Commission for Asia and 
the Pacific. We are convinced that such cooperation 
corresponds to the logic of modern development and 


international cooperation in transport in the Eurasian 
continent.

Turkmenistan fully supports the decisions taken 
during the Summits on Climate Change held in 
Copenhagen and Cancún, at the seventeenth Conference 
of the Parties to the United Nations Framework 
Convention on Climate Change held in Durban, and 
at the United Nations Conference on Sustainable 
Development. We look forward to the continuation of 
constructive international dialogue on these issues. We 
are convinced that it is necessary to consistently combine 
efforts at the international, regional and national levels. 
In this context, we welcome the Secretary-General’s 
efforts to implement the agreed-upon decisions and 
his sense of utmost responsibility in his approach 
to international cooperation with respect to climate 
change issues. Our country recently launched a number 
of specific initiatives aimed at enhancing regional and 
global cooperation in this sphere.

I wish to single out Turkmenistan’s humanitarian 
efforts as a member of major United Nations 
humanitarian agencies. Turkmenistan takes practical 
steps to ensure the rights and freedoms of its citizens. 
In particular, our country devotes major attention 
to solving issues relating to the rights of refugees, 
migrants and stateless persons. Last June, in our 
capital, the Government of Turkmenistan, along with 
the International Organization for Migration (IOM) and 
the Office of the United Nations High Commissioner 
for Refugees, organized the International Conference 
on Migration and Statelessness. Upon its conclusion, 
the Conference adopted a declaration that spells out 
urgent tasks to improve multilateral cooperation, 
strengthen international legal frameworks, and reform 
national legislation on migrants andstateless persons 
and their legal and social protection, material support 
and adaptation. Turkmenistan will endeavour at this 
session to translate the main provisions of this outcome 
document into reality. We reaffirm our desire and 
readiness to continue close cooperation with the IOM, 
the Office of the United Nations High Commissioner 
for Refugees, Member States and all stakeholders.

Our country views the sixty-ninth session as a 
major step towards consolidating international efforts 
to resolve key issues on the global agenda, to reaffirm 
the leading role of the United Nations in maintaining 
and strengthening universal peace and stability and to 
agree on sustainable development goals. We reaffirm 
our strong commitment to cooperation with the United 
Nations, our readiness to actively participate and 
promote its peacekeeping, political and diplomatic 
endeavours and to implement its projects and 
programmes in the economic, social, environmental, 
humanitarian and other spheres.

For Turkmenistan, partnership with the United 
Nations has been and continues to be a strategic priority, 
a conceptual and practical foundation for our activities 
in the international arena.
